NO. 07-03-0477-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                    DECEMBER 3, 2003

                           ______________________________


                     IN THE INTEREST OF AMBER PENA, A CHILD


                         _________________________________

             FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

                NO. 2002-519,203; HONORABLE KEVIN HART, JUDGE

                          _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                         DISMISSAL


       By letter dated November 13, 2003, this Court directed appellant Richard Pena to

pay the required filing fee of $125 by November 24, 2003, before any further action could

be taken in this appeal, noting that failure to do so might result in dismissal. Unless a

party is excused from paying a filing fee, the Clerk of this Court is required to collect filing

fees set by statute or the Supreme Court when an item is presented for filing. Tex. R. App.

P. 5 & 12.1(b). Although the filing of a notice of appeal invokes this Court’s jurisdiction,
if a party fails to follow the prescribed rules of appellate procedure, the appeal may be

dismissed. Tex. R. App. P. 25.1(b). Thus, because the filing fee remains unpaid, we must

dismiss the appeal.


      Accordingly, the appeal is dismissed for failure to comply with the Texas Rules of

Appellate Procedure and with a notice from the Clerk requiring payment of the filing fee.

Tex. R. App. P. 42.3(c).


                                         Don H. Reavis
                                           Justice




                                           2